         Case 1:20-cv-11030-NMG Document 21 Filed 09/14/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


                                                                   Civil Action
                                                                   No: 20-cv-11021-NMG
                                                                       20-cv-11030 - WGY


                                           John Doe
                                            Plaintiff

                                               v.

                                      Brandeis university
                                          Defendant



                             ORDER OF CONSOLIDATION

Gorton, D.J.

        Pursuant to the court’s Order, see Civil Action 20-cv-11021 [#17]; Civil Action 20-cv-
11021 and 20-cv-11030, these cases are hereby consolidated. All further pleadings shall be filed
on the docket of Civil Action 20-cv-11021 as lead case.


                                                                   By the Court,


                                                                   /s/ Leonardo T. Vieira
                                                                   Deputy Clerk




September 14, 2020


To: All Counsel
